Per Johnson and O’Neall, Js.
We concur generally in the views expressed in this opinion, but we are of opinion that the neglect of the *293Commissioner to pay over or invest money as ordered by the Court, was a breach of the condition of the bond, and that the application for such an order ought to be regarded as prima facie evidence of a demand ; and that the sureties to the bond of the term in which such order was made are liable : and the decree of the Circuit Court is ordered to be accordingly so modified. In other respects, it is- affirmed.